Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is responsive to the application filed July 11, 2022. Claims 1-20 are presented for examination. Claims 1, 15 and 18 are independent claims.

Oath/Declaration
The Office acknowledges receipt of a properly signed Oath/Declaration submitted July 11, 2022.

Drawings

The drawings filed July 11, 2022 are accepted by the examiner.


Abstract

The abstract filed December 30, 2020 is accepted by the examiner.

                                                              Double Patenting

A rejection based on double patenting of the "same invention" type finds its support in the language of 35 U.S.C. 101 which states that "whoever invents or discovers any new and useful process ... may obtain a patent therefor ..."  (Emphasis added).  Thus, the term "same invention," in this context, means an invention drawn to identical subject matter.  See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957); and In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970).

A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the conflicting claims so they are no longer coextensive in scope.  The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claims 1-20 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-8 and 10-20 of U.S. Patent No. 11402634 B2.  This is a double patenting rejection.
 

Application 17862073
1. A method comprising, by one or more computing devices: determining, based on first tracking data associated with a first time, a first viewpoint of a user and a first hand pose of a hand of the user; generating a virtual object in a virtual environment based on the first hand pose and a predetermined spatial relationship between the virtual object and the hand of the user; rendering a first image of the virtual object as viewed from the first viewpoint; determining, based on second tracking data associated with a second time, a second viewpoint of the user and a second hand pose of the hand; adjusting the first image of the virtual object based on changes from the first hand pose to the second hand pose; rendering a second image based on the adjusted first image as viewed from the second viewpoint; and displaying the second image.
Patent 11402634 B2
1. A method comprising, by one or more computing devices: determining, based on first tracking data associated with a first time, a first viewpoint of a user and a first hand pose of a hand of the user; generating a virtual object in a virtual environment based on the first hand pose and a predetermined spatial relationship between the virtual object and the hand of the user; rendering a first image of the virtual object as viewed from the first viewpoint; determining, based on second tracking data associated with a second time, a second viewpoint of the user and a second hand pose of the hand; adjusting the first image of the virtual object based on changes from the first hand pose to the second hand pose; determining a portion of the virtual object occluded by the hand from the second viewpoint; rendering a second image based on the adjusted first image as viewed from the second viewpoint, wherein rendering the second image based on the adjusted first image as viewed from the second viewpoint comprises generating instructions to not display a portion of the second image corresponding to the portion of the virtual object occluded by the hand; and displaying the second image.
2. The method of claim 1, wherein the predetermined spatial relationship between the virtual object and the hand of the user is based on one or more anchor points relative to the hand of the user.
2. The method of claim 1, wherein the predetermined spatial relationship between the virtual object and the hand of the user is based on one or more anchor points relative to the hand of the user.
3. The method of claim 1, further comprising: determining, based on the first tracking data associated with the first time, a first head pose of a head of the user; and wherein generating the virtual object in the virtual environment is further based on the first head pose.
3. The method of claim 1, further comprising: determining, based on the first tracking data associated with the first time, a first head pose of a head of the user; and wherein generating the virtual object in the virtual environment is further based on the first head pose.
4. The method of claim 3, further comprising: determining, based on the second tracking data associated with the second time, a second head pose of a head of the user; and wherein adjusting the first image of the virtual object is further based on changes from the first head pose to the second head pose.
4. The method of claim 3, further comprising: determining, based on the second tracking data associated with the second time, a second head pose of a head of the user; and wherein adjusting the first image of the virtual object is further based on changes from the first head pose to the second head pose.
5. The method of claim 1, wherein adjusting the first image of the virtual object comprises: computing a three-dimensional transform for the first image of the virtual object in the virtual environment based on the changes from the first hand pose to the second hand pose; and applying the three-dimensional transform to the first image of the virtual object in the virtual environment; and wherein rendering the second image based on the adjusted first image comprises generating a projection of the adjusted first image of the virtual object based on the second viewpoint.
5. The method of claim 1, wherein adjusting the first Image of the virtual object comprises: computing a three-dimensional transform for the first image of the virtual object in the virtual environment based on the changes from the first hand pose to the second hand pose; and applying the three-dimensional transform to the first image of the virtual object in the virtual environment; and wherein rendering the second image based on the adjusted first image comprises generating a projection of the adjusted first image of the virtual object based on the second viewpoint.
6. The method of claim 1, wherein adjusting the first image of the virtual object comprises: computing a visual deformation for the first image of the virtual object based on the changes from the first hand pose to the second hand pose; and applying the visual deformation to the first image of the virtual object; and wherein rendering the second image based on the adjusted first image comprises rendering the deformed first image of the virtual object based on the second viewpoint.
6. The method of claim 1, wherein adjusting the first Image of the virtual object comprises: computing a visual deformation for the first image of the virtual object based on the changes from the first hand pose to the second hand pose; and applying the visual deformation to the first image of the virtual object; and wherein rendering the second image based on the adjusted first image comprises rendering the deformed first image of the virtual object based on the second viewpoint.
7. The method of claim 6, wherein the visual deformation comprises: scaling the first image of the virtual object; skewing the first image of the virtual object; rotating the first image of the virtual object; or shearing the first image of the virtual object.
7. The method of claim 6, wherein the visual deformation comprises: scaling the first image of the virtual object; skewing the first image of the virtual object; rotating the first image of the virtual object; or shearing the first image of the virtual object.
8. The method of claim 1, wherein rendering the second image based on the adjusted first image as viewed from the second viewpoint comprises: updating a visual appearance of the first image of the virtual object based on the changes from the first hand pose to the second hand pose.
8. The method of claim 1, wherein rendering the second image based on the adjusted first image as viewed from the second viewpoint comprises: updating a visual appearance of the first image of the virtual object based on the changes from the first hand pose to the second hand pose.
10. The method of claim 9, wherein determining the portion of the virtual object occluded by the hand from the second viewpoint comprises: generating a virtual object representation of the hand in the virtual environment, the position and orientation of the virtual object representation of the hand being based on the second tracking data and the second viewpoint; projecting a ray into the virtual environment with an origin and a trajectory based on the second viewpoint; and determining a point of intersection of the ray with the virtual object representation of the hand, wherein the ray intersects with the virtual object representation of the hand before intersecting with another virtual object.
10. The method of claim 1, wherein determining the portion of the virtual object occluded by the hand from the second viewpoint comprises: generating a virtual object representation of the hand in the virtual environment, the position and orientation of the virtual object representation of the hand being based on the second tracking data and the second viewpoint; projecting a ray into the virtual environment with an origin and a trajectory based on the second viewpoint; and determining a point of intersection of the ray with the virtual object representation of the hand, wherein the ray intersects with the virtual object representation of the hand before intersecting with another virtual object.
11. The method of claim 1, wherein: the first image of the virtual object as viewed from the first viewpoint is rendered by a first computing device of the one or more computing devices; and the second image based on the adjusted first image as viewed from the second viewpoint is rendered by a second computing device of the one or more computing devices.
11. The method of claim 1, wherein: the first image of the virtual object as viewed from the first viewpoint is rendered by a first computing device of the one or more computing devices; and the second image based on the adjusted first image as viewed from the second viewpoint is rendered by a second computing device of the one or more computing devices.
12. The method of claim 1, wherein one of the one or more computing devices comprises a head-mounted display.
12. The method of claim 1, wherein one of the one or more computing devices comprises a head-mounted display.
13. The method of claim 12, further comprising: allocating the steps of the method between the computing device comprising the head-mounted display and another computing device of the one or more computing devices based on one or more metrics of available computing resources.
13. The method of claim 11, further comprising: allocating the steps of the method between the computing device comprising the head-mounted display and another computing device of the one or more computing devices based on one or more metrics of available computing resources.
14. The method of claim 1, further comprising, after rendering the second image based on the adjusted first image as viewed from the second viewpoint: determining, based on third tracking data associated with a third time, a third viewpoint of the user and a third hand pose of the hand; adjusting the first image of the virtual object based on changes from the first hand pose to the third hand pose; rendering a third image based on the adjusted first image as viewed from the third viewpoint; and displaying the third image.
14. The method of claim 1, further comprising, after rendering the second image based on the adjusted first image as viewed from the second viewpoint: determining, based on third tracking data associated with a third time, a third viewpoint of the user and a third hand pose of the hand; adjusting the first image of the virtual object based on changes from the first hand pose to the third hand pose; rendering a third image based on the adjusted first image as viewed from the third viewpoint; and displaying the third image.
15. A system comprising: one or more processors; and one or more computer-readable non-transitory storage media in communication with the one or more processors and comprising instructions, that when executed by the one or more processors, are configured to cause the system to perform operations comprising: determining, based on first tracking data associated with a first time, a first viewpoint of a user and a first hand pose of a hand of the user; generating a virtual object in a virtual environment based on the first hand pose and a predetermined spatial relationship between the virtual object and the hand of the user; rendering a first image of the virtual object as viewed from the first viewpoint; determining, based on second tracking data associated with a second time, a second viewpoint of the user and a second hand pose of the hand; adjusting the first image of the virtual object based on changes from the first hand pose to the second hand pose; rendering a second image based on the adjusted first image as viewed from the second viewpoint; and displaying the second image.
15. A system comprising: one or more processors; and one or more computer-readable non-transitory storage media in communication with the one or more processors and comprising instructions, that when executed by the one or more processors, are configured to cause the system to perform operations comprising: determining, based on first tracking data associated with a first time, a first viewpoint of a user and a first hand pose of a hand of the user; generating a virtual object in a virtual environment based on the first hand pose and a predetermined spatial relationship between the virtual object and the hand of the user; rendering a first image of the virtual object as viewed from the first viewpoint; determining, based on second tracking data associated with a second time, a second viewpoint of the user and a second hand pose of the hand; adjusting the first image of the virtual object based on changes from the first hand pose to the second hand pose; determining a portion of the virtual object occluded by the hand from the second viewpoint; rendering a second image based on the adjusted first image as viewed from the second viewpoint, wherein rendering the second image based on the adjusted first image as viewed from the second viewpoint comprises generating instructions to not display a portion of the second image corresponding to the portion of the virtual object occluded by the hand; and displaying the second image.
16. The system of claim 15, wherein the predetermined spatial relationship between the virtual object and the hand of the user is based on one or more anchor points relative to the hand of the user.
16. The system of claim 14, wherein the predetermined spatial relationship between the virtual object and the hand of the user is based on one or more anchor points relative to the hand of the user.
17. The system of claim 15, wherein the instructions are further configured to cause the system to perform operations further comprising: determining, based on the first tracking data associated with the first time, a first head pose of a head of the user; and wherein generating the virtual object in the virtual environment is further based on the first head pose.
17. The system of claim 14, wherein the instructions are further configured to cause the system to perform operations further comprising: determining, based on the first tracking data associated with the first time, a first head pose of a head of the user; and wherein generating the virtual object in the virtual environment is further based on the first head pose.
18. One or more computer-readable non-transitory storage media including instructions that, when executed by one or more processors of a computing system, are configured to cause the one or more processors to perform operations comprising: determining, based on first tracking data associated with a first time, a first viewpoint of a user and a first hand pose of a hand of the user; generating a virtual object in a virtual environment based on the first hand pose and a predetermined spatial relationship between the virtual object and the hand of the user; rendering a first image of the virtual object as viewed from the first viewpoint; determining, based on second tracking data associated with a second time, a second viewpoint of the user and a second hand pose of the hand; adjusting the first image of the virtual object based on changes from the first hand pose to the second hand pose; rendering a second image based on the adjusted first image as viewed from the second viewpoint; and displaying the second image.
18. One or more computer-readable non-transitory storage media including instructions that, when executed by one or more processors of a computing system, are configured to cause the one or more processors to perform operations comprising: determining, based on first tracking data associated with a first time, a first viewpoint of a user and a first hand pose of a hand of the user; generating a virtual object in a virtual environment based on the first hand pose and a predetermined spatial relationship between the virtual object and the hand of the user; rendering a first image of the virtual object as viewed from the first viewpoint; determining, based on second tracking data associated with a second time, a second viewpoint of the user and a second hand pose of the hand; adjusting the first image of the virtual object based on changes from the first hand pose to the second hand pose; determining a portion of the virtual object occluded by the hand from the second viewpoint; rendering a second image based on the adjusted first image as viewed from the second viewpoint, wherein rendering the second image based on the adjusted first image as viewed from the second viewpoint comprises generating instructions to not display a portion of the second image corresponding to the portion of the virtual object occluded by the hand; and displaying the second image.
19. The one or more computer-readable non-transitory storage media of claim 18, wherein the predetermined spatial relationship between the virtual object and the hand of the user is based on one or more anchor points relative to the hand of the user.
19. The one or more computer-readable non-transitory storage media of claim 18, wherein the predetermined spatial relationship between the virtual object and the hand of the user is based on one or more anchor points relative to the hand of the user.
20. The one or more computer-readable non-transitory storage media of claim 18, wherein the instructions are further configured to cause the one or more processors to perform operations further comprising: determining, based on the first tracking data associated with the first time, a first head pose of a head of the user; and wherein generating the virtual object in the virtual environment is further based on the first head pose.
20. The one or more computer-readable non-transitory storage media of claim 18, wherein the instructions are further configured to cause the one or more processors to perform operations further comprising: determining, based on the first tracking data associated with the first time, a first head pose of a head of the user; and wherein generating the virtual object in the virtual environment is further based on the first head pose.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gribetz et al (US 20140184496 A1) in view of Katz (US 20190324595 A1).

As to Claims 1, 15 and 18: 
Gribetz et al discloses a method comprising, by one or more computing devices (Gribetz, see Abstract, where Gribetz discloses a sensing and display apparatus, comprising: a first phenomenon interface configured to operatively interface with a first augmediated-reality space, and a second phenomenon interface configured to operatively interface with a second augmediated- reality space, is implemented as an extramissive spatial imaging digital eye glass); determining, based on first tracking data associated with a first time (Gribetz, see 570 in figure 5 and paragraphs [0832] and [0833], where Gribetz discloses that For the first time slot 570, there are three divided
time sections assigned to the first user of the first augmediated- reality space 1000 of FIG. lA. During the first time section, the digital eye glass 180 captures a reflection of a weak signal ( reflected from an object in the first augmediated reality space 1000) due to the weaker illumination signal 510 transmitted from the digital eye glass 180 to a scene (the first augmediated-reality space 1000) shared with other users using their own instance of the sensing and display apparatus
1300), a first viewpoint of a user (Gribetz, see 180DEG in figure 1G) and a first hand gesture of a hand of the user (Gribetz, see 180 and 181 hands in figure 1G and paragraph [0566], where Gribetz discloses that various different kinds of gestures may be employed. These include: touching the manifold 180AM; touching a spat such as the object 1800; grasping the spat such as the object 180Q, between thumb and index finger of the hand 181MD; and touching while punching a spat, with index finger of the hand 181MS, while also pushing the knuckles of the hand 181 MS against the spat); generating a virtual object in a virtual environment based on the first hand gesture and a predetermined spatial relationship between the virtual object and the hand of the user (Gribetz, see paragraph [0573], where Gribetz discloses the Pi-menu is selected by approaching an object from below, in which case the lower halfof the object is given the selection aura. A Tau-menu may be selected from multiple directions of approach, such as by grasping ( e.g., thumb and index finger). A Spat menu may be selected by crushing into a sousface. A sousface is, in one implementation, the opposite of a surface (French etymology from "soffit"). A touch surface may be created by touching an object, but a reach-into-the-object gesture may be distinguishable from touching, and may be effectuated in one implementation by reaching through the object and connecting with its interior. Here we see the spat menu 181SM appear because the hand 181MS reaching into the object, passed through its center, and then came at the inside of the object to touch its sousface); rendering a first image of the virtual object as viewed from the first viewpoint (Gribetz, see 2D90 in figure 2D); determining, based on second tracking data associated with a second time (Gribetz, see L12 and paragraph [0745]) , a second viewpoint of the user and a second hand gesture of the hand (Gribetz, see paragraph [0351], where Gribetz discloses a user with access privileges to two or more instances of the second augmediated-reality space 1002 may select viewing options and/or direct views of the plurality of the second augmediated-reality space 1002, such as by opening, closing, moving, resizing, maximizing, minimizing, orienting, squeezing, stretching, sculpting, and/or the like selected shared second space views); adjusting the first image of the virtual object based on changes from the first hand gesture to the second hand gesture (Gribetz, see figure 2D and figure 1G); rendering a second image based on the adjusted first image as viewed from the second viewpoint; and displaying the second image (Gribetz, see 181SM , 181MS and 181BB in figure 1G). 
Gribetz differs from the claimed subject matter in that Gribetz does not explicitly disclose pose.  However in analogous art, Katz discloses pose (Katz, see figure 1B and figure 3 paragraph [0019], where Katz discloses the processor may modify areas in space assigned to keyboard keys, and analyze detected hand and finger movement, poses, gestures, and orientations, to improve the efficiency and accuracy of touch-free typing, and thus improve the processor's functionality in recognizing data input and selecting intended keys).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Gribetz with Katz. One would be motivated to modify Gribetz by disclosing pose as taught by Katz, and thereby providing improvements in techniques for touch-free typing and data entry thus a better and more accurate user experience (Katz, see paragraph [0004]).

As to Claims 2, 16 and 19: 
Gribetz in view of Katz discloses the method of Claim 1, wherein the predetermined spatial relationship between the virtual object and the hand of the user is based on one or more anchor points relative to the hand of the user (Gribetz, see paragraph [0912], where Gribetz discloses that such coordinate systems may be, for example, anchored to either the second phenomenon interface 1306 or the body, or registered to real world objects in the first augmediated-reality space 1000).



As to Claims 3, 17 and 20: 
Gribetz in view of Katz discloses the method of Claim 1, further comprising: determining, based on the first tracking data associated with the first time, a first head pose of a head of the user; and wherein generating the virtual object in the virtual environment is further based on the first head pose (Gribetz, see paragraph [0921], where Gribetz discloses that the first phenomenon interface 1302 faces and/or is otherwise oriented in a direction of a field of view of the user (also called the first augmediated-reality space 1000 of FIG. 1A)).

As to Claim 4: 
Gribetz in view of Katz discloses the method of Claim 3, further comprising: determining, based on the second tracking data associated with the second time, a second head pose of a head of the user; and wherein adjusting the first image of the virtual object is further based on changes from the first head pose to the second head pose (Gribetz, see figure 1G).

As to Claim 5: 
Gribetz in view of Katz discloses the method of Claim 1, wherein adjusting the first image of the virtual object comprises: computing a three-dimensional transform for the first image of the virtual object in the virtual environment based on the changes from the first hand pose to the second hand pose; and applying the three-dimensional transform to the first image of the virtual object in the virtual environment; and wherein rendering the second image based on the adjusted first image comprises generating a projection of the adjusted first image of the virtual object based on the second viewpoint (Gribetz, see 181SM , 181MS and 181BB in figure 1G).

As to Claim 6: 
Gribetz in view of Katz discloses the method of Claim 1, wherein adjusting the first image of the virtual object comprises: computing a visual deformation for the first image of the virtual object based on the changes from the first hand pose to the second hand pose; and applying the visual deformation to the first image of the virtual object; and wherein rendering the second image based on the adjusted first image comprises rendering the deformed first image of the virtual object based on the second viewpoint (Gribetz, see paragraph [0736], where Gribetz discloses flesh-on-flesh contact may be sensed, for example, by 3D position in space, by the deformation of the flesh that happens when it is pressed against other flesh, and/or the like, confirming and sensing the degree of pressure, which forms a continuously variable gesture. Continuously variable gestures are useful in this context as parameterized controllers like, for example, the light dimmer gesture in which the lamp output is proportional to the angle formed between the finger 180F and the thumb 180TT, which shall be called "angle FVT" taken by the apparatus 1300 as the angle of the finger 180F, through the vision system 180\7, to the thumb 180TT).

As to Claim 7: 
Gribetz in view of Katz discloses the method of Claim 6, wherein the visual deformation comprises: scaling the first image of the virtual object; skewing the first image of the virtual object; rotating the first image of the virtual object; or shearing the first image of the virtual object (Gribetz, see paragraph [0980], where Gribetz discloses that a software application is configured in one implementation to provide a "Jumping out of the Bubble" effect. When a component (displayed on the user interface 800) associated with an application has been selected, the component may appear to be entering the field of view by scaling up from previously invisible miniature versions within the icon. The following is an example of progression at the application and file level, using the following method having the following operations in one implementation: Operation (a) includes spiraling logo and simultaneous opening of the application by the application jumping out of the recently popped bubble (e.g., see FIG. l0A and FIG. lOB). Operation (b) includes permitting the user interface 800 to take over the field of view).


As to Claim 8: 
Gribetz in view of Katz discloses the method of Claim 1, wherein rendering the second image based on the adjusted first image as viewed from the second viewpoint comprises: updating a visual appearance of the first image of the virtual object based on the changes from the first hand pose to the second hand pose (Gribetz, see figure 10B and paragraph [0898], where Gribetz discloses that FIG. 10B depicts a schematic example of a user interface 800 for use with the sensing and display apparatus 1300 of FIG. 1E in one embodiment. FIG. 10B depicts a schematic example of application selection in the user interface 800. Logos of selected applications may, in one implementation, spiral, rotate, and/ or the like rapidly to a top corner of the user interface 800. In one implementation, a ratio of 1 to 10 (approximately) is used for sizing the logo to a cell ( e.g., one that is part of a 3x3 grid of cells)).

As to Claim 11: 
Gribetz in view of Katz discloses the method of Claim 1, wherein: the first image of the virtual object as viewed from the first viewpoint is rendered by a first computing device of the one or more computing devices; and the second image based on the adjusted first image as viewed from the second viewpoint is rendered by a second computing device of the one or more computing devices (Gribetz, see figure 10B and paragraph [0898], where Gribetz discloses that FIG. 10B depicts a schematic example of a user interface 800 for use with the sensing and display apparatus 1300 of FIG. 1E in one embodiment. FIG. 10B depicts a schematic example of application selection in the user interface 800. Logos of selected applications may, in one implementation, spiral, rotate, and/ or the like rapidly to a top corner of the user interface 800. In one implementation, a ratio of 1 to 10 (approximately) is used for sizing the logo to a cell ( e.g., one that is part of a 3x3 grid of cells)).


As to Claim 12: 
Gribetz in view of Katz discloses the method of Claim 1, wherein one of the one or more computing devices comprises a head-mounted display (Gribetz, see figure 1G).

As to Claim 13: 
Gribetz in view of Katz discloses the method of Claim 12, further comprising: allocating the steps of the method between the computing device comprising the head- mounted display and another computing device of the one or more computing devices based on one or more metrics of available computing resources (Gribetz, see figure 1G).

As to Claim 14 
Gribetz in view of Katz discloses the method of Claim 1, further comprising, after rendering the second image based on the adjusted first image as viewed from the second viewpoint: determining, based on third tracking data associated with a third time, a third viewpoint of the user and a third hand pose of the hand; adjusting the first image of the virtual object based on changes from the first hand pose to the third hand pose; rendering a third image based on the adjusted first image as viewed from the third viewpoint; and displaying the third image (Gribetz, see figure  1G and the various positions of the hands and 180 object, each pose of object 180 in the virtual space teaching or suggesting third view point and third time).

Allowable Subject Matter
Claims 9 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Shotton (US 20170185141 A1).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON ROSARIO whose telephone number is (571)270-1866. The examiner can normally be reached on Monday through Friday, 7:30am- 5:00pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571)272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NELSON M ROSARIO/Primary Examiner, Art Unit 2624